Name: Commission Implementing Regulation (EU) No 853/2014 of 5 August 2014 repealing Regulation (EC) No 1151/2009 imposing special conditions governing the import of sunflower oil originating in or consigned from Ukraine Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: oil industry;  international trade;  health;  trade;  processed agricultural produce;  Europe
 Date Published: nan

 6.8.2014 EN Official Journal of the European Union L 233/25 COMMISSION IMPLEMENTING REGULATION (EU) No 853/2014 of 5 August 2014 repealing Regulation (EC) No 1151/2009 imposing special conditions governing the import of sunflower oil originating in or consigned from Ukraine (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Following detection of high levels of mineral paraffin in sunflower oil from Ukraine, Commission Regulation (EC) No 1151/2009 (2) imposes since 1 January 2010 special conditions governing the import of sunflower oil originating in or consigned from Ukraine. On the basis of that Regulation, a systematic certification is to be done by an authorised representative of the Ministry of Health of Ukraine, confirming that shipments of sunflower oil exported to the European Union have been sampled and analysed and do not contain more than 50 mg/kg mineral paraffin. An additional random sampling by the competent authorities of the Member States upon import in the Union further ensures that the consignment does not contain more than 50 mg/kg mineral paraffin. (2) As no non-compliant samples have been reported by the competent authorities of the Member States since the entry into force of that Regulation, it is appropriate to repeal those special conditions. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1151/2009 is hereby repealed. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Regulation (EC) No 1151/2009 of 27 November 2009 imposing special conditions governing the import of sunflower oil originating in or consigned from Ukraine due to contamination by mineral oil and repealing Decision 2008/433/EC, (OJ L 313, 28.11.2009, p. 36).